Title: From Thomas Jefferson to John Trumbull, 2 October 1788
From: Jefferson, Thomas
To: Trumbull, John


          
            
              Dear Sir
            
            Paris Octob. 2. 1788.
          
          I trouble you with the two letters herein inclosed. I hope you note my postages and pay them out of my funds, as the contrary would deprive me necessarily of the convenience of your cover. The letter to Payne is left open for your perusal. You will see that I have referred him to you for paiment of this bill which will be a little over 20. guineas. My reason for this is that as you will have to call on me immediately for the deficiency of my former bill towards paying for the chariot, it will be more convenient to me to add this to that and remit both together. I subjoin below a little note of what I wish to have from Lackington. It would be best to have them sent to Payne’s and packed with those he will forward me.—What chance do you think there will be of sending my chariot by a private hand so as to clear it of the expenses of portage and duty? Mr. Short set out for Italy a fortnight ago. When do you intend to visit Paris and America? Adieu. Yours affectionately,
          
            Th: Jefferson
          
          
            
              1127. D’Acugne’s voiages in N. America. ⅓
              8368. Fortis’s Viaggio in Dalmazia. 10/6
              8787. Xenophontis Lacedaemoniorum respublica. ⅙
              438. Raleigh’s history of the world. 7/6
            
          
        